Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 20-29, drawn to non-elected inventions, have been cancelled without prejudice to filing a divisional application. 

Response to Amendment
The Amendment filed 02/14/2022 has been entered. With regard to the examiner’s amendment, claims 1-2 and 4-19 remain pending in the application.  Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/12/2021.   	

Reasons for Allowance
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest references of Ma et al. (Ma et al., “Carbon dots based immunosorbent assay for the determination of GFAP in human serum”, April 2018, Nanotechnology, 29(14):145501) in view of Pinto et al. (Pinto et al., “The application of microbeads to microfluidic systems for enhanced detection and purification of biomolecules”, March 2018, Methods, 112-124) fails to teach “the channel continuously decreasing in height form the entrance to the exit, thereby resulting in a gradient of height decreasing from the entrance to the exit”.
A reference Shartle et al. (WO 2018195530 A1) teaches a channel continuously decreasing in height form the entrance to the exit (Fig. 7D) or a stepwise decrease in height (Fig. 6D). However, as elaborated by Applicant in the Remarks filed 02/14/2022 (see pages 8-9), there is no need for separation through a method such as Pinto and a gradient could be seen as disadvantageous to the packing as taught by Ma in view of Pinto, i.e. “could back-up beads upstream of the trapping locations…”. Thus, one of ordinary skill in the art would not be motivated to modify Ma in view of Pinto’s channel that has a two stage interface (Pinto, Fig. 1A) to arrive at the claimed invention. 
A reference Liu et al. (US 20150196913 A1) teaches a microfluidic chip for capturing cells (abstract) wherein the microfluidic chip comprises a channel that has a height decreasing gradually from the inlet to the outlet to separate and enrich cells with various sizes and specific molecular expressions (Fig. 1 and abstract). Liu teaches adding fluorescent dyes and observing the captured target cells (paragraphs [0053]-[0055]). However, Liu fails to teach or suggest motivation to modify Ma in view of Pinto with Liu to arrive at the claimed invention.
claim 1 is deemed allowed. Claims 2 and 4-19 are deemed allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY H NGUYEN/Examiner, Art Unit 1798            


/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797